PER CURIAM.*
Appointed counsel for Jose Hernandez-Aguilar has moved for leave to withdraw *957and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Hernandez has received a copy of counsel’s motion and brief, but has not filed a response. Our independent review of the brief and the record discloses no nonfrivolous issue. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *957published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.